    Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 1 of 21          PageID #: 561




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

RYAN SLATEN,                                )
   Plaintiff,                               )
                                            )
v.                                          )    CIVIL ACTION NO. 1:20-00253-N
                                            )
ANDREW M. SAUL,                             )
Commissioner of Social Security,            )
   Defendant.                               )

                    MEMORANDUM OPINION AND ORDER

        Plaintiff Ryan Slaten brought this action under 42 U.S.C. § 405(g) seeking

judicial review of a final decision of the Defendant Commissioner of Social Security

denying his application for a period of disability and disability insurance benefits

(collectively, “DIB”) under Title II of the Social Security Act, 42 U.S.C. § 401, et seq.1

Upon due consideration of the parties’ briefs (Docs. 17, 19) and those portions of the

transcript of the administrative record (Doc. 16) relevant to the issues raised, and

with the benefit of oral argument, the Court finds that the Commissioner’s final

decision is due to be AFFIRMED.2




1“Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and
who suffer from a physical or mental disability.” Bowen v. Yuckert, 482 U.S. 137,
140, 107 S. Ct. 2287, 96 L. Ed. 2d 119 (1987) (citing 42 U.S.C. § 423(a)(1)(D) (1982
ed., Supp. III)).

2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 22, 23).
 Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 2 of 21         PageID #: 562




                         I.     Procedural Background

      Slaten filed the subject DIB application with the Social Security

Administration (“SSA”) on January 16, 2017. After it was initially denied, Slaten

requested, and on November 18, 2019, and March 27, 2019, received, hearings on

his application with an Administrative Law Judge (“ALJ”) of the SSA’s Office of

Disability Adjudication and Review. On April 17, 2019, the ALJ issued an

unfavorable decision on Slaten’s DIB application, finding him not entitled to

benefits. (See Doc. 16, PageID.84-98).

      The Commissioner’s decision on Slaten’s application became final when the

Appeals Council for the Office of Disability Adjudication and Review denied his

request for review of the ALJ’s unfavorable decision on March 26, 2020. (See id.,

PageID.70-75). Slaten subsequently brought this action under § 405(g) for judicial

review of the Commissioner’s final decision. See 42 U.S.C. § 405(g) (“Any individual,

after any final decision of the Commissioner of Social Security made after a hearing

to which he was a party, irrespective of the amount in controversy, may obtain a

review of such decision by a civil action commenced within sixty days after the

mailing to him of notice of such decision or within such further time as the

Commissioner of Social Security may allow.”); Ingram v. Comm'r of Soc. Sec.

Admin., 496 F.3d 1253, 1262 (11th Cir. 2007) (“The settled law of this Circuit is that

a court may review, under sentence four of section 405(g), a denial of review by the

Appeals Council.”).
 Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 3 of 21            PageID #: 563




                             II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is supported by substantial evidence and based on proper

legal standards.” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quotation omitted).

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––, 135
      S. Ct. 808, 815, 190 L. Ed. 2d 679 (2015). Under the substantial-
      evidence standard, a court looks to an existing administrative record
      and asks whether it contains “sufficien[t] evidence” to support the
      agency’s factual determinations. Consolidated Edison Co. v. NLRB,
      305 U.S. 197, 229, 59 S. Ct. 206, 83 L. Ed. 126 (1938) (emphasis
      deleted). And whatever the meaning of “substantial” in other contexts,
      the threshold for such evidentiary sufficiency is not high. Substantial
      evidence … is “more than a mere scintilla.” Ibid.; see, e.g., [Richardson
      v.] Perales, 402 U.S. [389,] 401, 91 S. Ct. 1420[, 28 L. Ed. 2d 842
      (1971)] (internal quotation marks omitted). It means—and means
      only—“such relevant evidence as a reasonable mind might accept as
      adequate to support a conclusion.” Consolidated Edison, 305 U.S. at
      229, 59 S. Ct. 206. See Dickinson v. Zurko, 527 U.S. 150, 153, 119 S.
      Ct. 1816, 144 L. Ed. 2d 143 (1999) (comparing the substantial-evidence
      standard to the deferential clearly-erroneous standard).

Biestek v. Berryhill, -- U.S. --, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019).

      In reviewing the Commissioner’s factual findings, a court “ ‘may not decide

the facts anew, reweigh the evidence, or substitute our judgment for that of the

[Commissioner].’ ” Winschel, 631 F.3d at 1178 (quoting Phillips v. Barnhart, 357

F.3d 1232, 1240 n.8 (11th Cir. 2004) (alteration in original) (quoting Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983))). “ ‘Even if the evidence
    Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 4 of 21     PageID #: 564




preponderates against the [Commissioner]’s factual findings, [the Court] must

affirm if the decision reached is supported by substantial evidence.’ ” Ingram, 496

F.3d at 1260 (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

        Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings

made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the

findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence

could support multiple conclusions, we must affirm the agency’s decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,

1029 (11th Cir. 2004) (en banc) (citations and quotation omitted). “In sum, findings

of fact made by administrative agencies, … may be reversed by this court only when

the record compels a reversal; the mere fact that the record may support a contrary

conclusion is not enough to justify a reversal of the administrative findings.”

Adefemi, 386 F.3d at 1027.3


3 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam)
(“The court need not determine whether it would have reached a different result
based upon the record” because “[e]ven if we find that the evidence preponderates
against the [Commissioner]'s decision, we must affirm if the decision is supported
by substantial evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.
1991) (under the substantial evidence standard, “we do not reverse the
[Commissioner] even if this court, sitting as a finder of fact, would have reached a
    Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 5 of 21       PageID #: 565




        “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [A court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”).4



contrary result…”); Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991)
(“Substantial evidence may even exist contrary to the findings of the ALJ, and we
may have taken a different view of it as a factfinder. Yet, if there is substantially
supportive evidence, the findings cannot be overturned.”); Edlund v. Massanari, 253
F.3d 1152, 1156 (9th Cir. 2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence
is susceptible to more than one rational interpretation, the court may not substitute
its judgment for that of the Commissioner.”).

4 However, “district court judges are not required to ferret out delectable facts
buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden
upon the district court to distill every potential argument that could be made based
on the materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239
(11th Cir. 2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment)
(quoting Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)
(en banc)) (ellipsis added). The Eleventh Circuit Court of Appeals, whose review of
Social Security appeals “is the same as that of the district court[,]” Miles v. Chater,
84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of
error not fairly raised in the district court. See Stewart v. Dep’t of Health & Human
Servs., 26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of
appeals] will not address an argument that has not been raised in the district
court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford v. Comm'r Of Soc. Sec., 363 F.3d
1155, 1161 (11th Cir. 2004) (per curiam) (same); Hunter v. Comm’r of Soc. Sec., 651
 Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 6 of 21             PageID #: 566




      The “substantial evidence” “standard of review applies only to findings of

fact. No similar presumption of validity attaches to the [Commissioner]’s

conclusions of law, including determination of the proper standards to be applied in

reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)

(quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th

Cir. 1982) (“Our standard of review for appeals from the administrative denials of

Social Security benefits dictates that ‘(t)he findings of the Secretary as to any fact, if



F. App'x 958, 962 (11th Cir. 2016) (per curiam) (unpublished) (same); Cooley v.
Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th Cir. 2016) (per curiam)
(unpublished) (“As a general rule, we do not consider arguments that have not been
fairly presented to a respective agency or to the district court. See Kelley v. Apfel,
185 F.3d 1211, 1215 (11th Cir. 1999) (treating as waived a challenge to the
administrative law judge’s reliance on the testimony of a vocational expert that was
‘not raise[d] . . . before the administrative agency or the district court’).”); In re Pan
Am. World Airways, Inc., Maternity Leave Practices & Flight Attendant Weight
Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f a party hopes to preserve
a claim, argument, theory, or defense for appeal, she must first clearly present it to
the district court, that is, in such a way as to afford the district court an opportunity
to recognize and rule on it.”); Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)
(applying In re Pan American World Airways in Social Security appeal); Sorter v.
Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th Cir. 2019) (per curiam)
(unpublished) (“Sorter has abandoned on appeal the issue of whether the ALJ
adequately considered her testimony regarding the side effects of her pain
medication because her initial brief simply mentions the issue without providing
any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278–79
(11th Cir. 2009) (explaining that ‘simply stating that an issue exists, without
further argument or discussion, constitutes abandonment of that issue’).”); Figuera
v. Comm'r of Soc. Sec., 819 F. App'x 870, 871 n.1 (11th Cir. 2020) (per curiam)
(unpublished) (“Figuera also argues the ALJ failed to properly assess her credibility
… However, Figuera did not adequately raise this issue in her brief before the
district court. She raised the issue only summarily, without any citations to the
record or authority. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681
(11th Cir. 2014) (noting that a party ‘abandons a claim when he either makes only
passing references to it or raises it in a perfunctory manner without supporting
arguments and authority’). As a result, we do not address the sufficiency of the
ALJ’s credibility finding.”).
 Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 7 of 21         PageID #: 567




supported by substantial evidence, shall be conclusive ....’ 42 U.S.C.A. s 405(g) … As

is plain from the statutory language, this deferential standard of review is

applicable only to findings of fact made by the Secretary, and it is well established

that no similar presumption of validity attaches to the Secretary’s conclusions of

law, including determination of the proper standards to be applied in reviewing

claims.” (some quotation marks omitted)). This Court “conduct[s] ‘an exacting

examination’ of these factors.” Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996)

(per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). “

‘The [Commissioner]’s failure to apply the correct law or to provide the reviewing

court with sufficient reasoning for determining that the proper legal analysis has

been conducted mandates reversal.’ ” Ingram, 496 F.3d at 1260 (quoting Cornelius

v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)). Accord Keeton v. Dep't of

Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

      In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo the

legal principles upon which the Commissioner's decision is based. Chester v. Bowen,

792 F.2d 129, 131 (11th Cir. 1986). However, we review the resulting decision only

to determine whether it is supported by substantial evidence. Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”). Moreover, an ALJ’s decision

must “state with at least some measure of clarity the grounds for [the] decision.”
    Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 8 of 21     PageID #: 568




Owens, 748 F.2d at 1516; Winschel, 631 F.3d at 1179. A court cannot “affirm simply

because some rationale might have supported the [Commissioner]’ conclusion[,]” as

“[s]uch an approach would not advance the ends of reasoned decision making.”

Owens, 748 F.2d at 1516. Rather, “an agency’s order must be upheld, if at all, on the

same basis articulated in the order by the agency itself.” Fed. Power Comm'n v.

Texaco Inc., 417 U.S. 380, 397, 94 S. Ct. 2315, 41 L. Ed. 2d 141 (1974) (quotation

omitted). See also Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000) (“The ALJ’s

decision must stand or fall with the reasons set forth in the ALJ’s decision, as

adopted by the Appeals Council.”); Nance v. Soc. Sec. Admin., Comm'r, 781 F. App’x

912, 921 (11th Cir. 2019) (per curiam) (unpublished)5 (“Agency actions … must be

upheld on the same bases articulated in the agency's order.” (citing Texaco Inc., 417

U.S. at 397, and Newton, 209 F.3d at 455)).

        Eligibility for DIB requires that a claimant be disabled, 42 U.S.C. §

423(a)(1)(E), meaning that the claimant is unable “to engage in any substantial

gainful activity by reason of a medically determinable physical or mental

impairment ... which has lasted or can be expected to last for a continuous period of

not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

        The Social Security Regulations outline a five-step, sequential
        evaluation process used to determine whether a claimant is disabled:
        (1) whether the claimant is currently engaged in substantial gainful
        activity; (2) whether the claimant has a severe impairment or
        combination of impairments; (3) whether the impairment meets or

5In this circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).
    Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 9 of 21        PageID #: 569




        equals the severity of the specified impairments in the Listing of
        Impairments; (4) based on a residual functional capacity (“RFC”)
        assessment, whether the claimant can perform any of his or her past
        relevant work despite the impairment; and (5) whether there are
        significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's RFC, age, education, and work
        experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).6

        “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)). “These factors must be considered both singly and in

combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

        If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

6 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 10 of 21           PageID #: 570




in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985). Finally, although the “claimant bears the

burden of demonstrating the inability to return to [his or] her past relevant work,

the Commissioner of Social Security has an obligation to develop a full and fair

record.” Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established

that the ALJ has a basic duty to develop a full and fair record. Nevertheless, the

claimant bears the burden of proving that he is disabled, and, consequently, he is

responsible for producing evidence in support of his claim.” (citations omitted)).

“This is an onerous task, as the ALJ must scrupulously and conscientiously probe

into, inquire of, and explore for all relevant facts. In determining whether a

claimant is disabled, the ALJ must consider the evidence as a whole.” Henry v.

Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and

quotation omitted).

      If a court determines that the Commissioner reached his decision by focusing

upon one aspect of the evidence and ignoring other parts of the record[, i]n such

circumstances [the court] cannot properly find that the administrative decision is

supported by substantial evidence. It is not enough to discover a piece of evidence

which supports that decision, but to disregard other contrary evidence.” McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). Nevertheless, “ ‘there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision,
Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 11 of 21           PageID #: 571




so long as the ALJ’s decision ... is not a broad rejection which is not enough to

enable [a reviewing court] to conclude that the ALJ considered [the claimant's]

medical condition as a whole.’ ” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780,

782 (11th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)

(per curiam) (quotation and brackets omitted)).

         When, as here, the ALJ denies benefits and the Appeals Council denies

review of that decision, a court “review[s] the ALJ’s decision as the Commissioner’s

final decision.” Doughty, 245 F.3d at 1278. But “when a claimant properly presents

new evidence to the Appeals Council, a reviewing court must consider whether that

new evidence renders the denial of benefits erroneous.” Ingram, 496 F.3d at 1262.

Nevertheless, “when the [Appeals Council] has denied review, [the Court] will look

only to the evidence actually presented to the ALJ in determining whether the

ALJ’s decision is supported by substantial evidence.” Falge v. Apfel, 150 F.3d 1320,

1323 (11th Cir. 1998).

                        III.   Summary of the ALJ’s Decision

         At Step One, the ALJ found that Slaten met the applicable insured status

requirements through March 31, 2016, and had not engaged in substantial gainful

activity from the alleged disability onset date of January 2, 2016, through his date

last insured. (Doc. 16, PageID.89). At Step Two, the ALJ found that Slaten had the

following severe impairments during the relevant adjudicatory period: retinitis

pigmentosa and borderline intellectual functioning.7 (Doc. 16, PageID.89). At Step


7   “The severity regulation increases the efficiency and reliability of the evaluation
Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 12 of 21           PageID #: 572




Three, 8 the ALJ found that, during relevant adjudicatory period, Slaten did not

have an impairment or combination of impairments that met or equaled the

severity of a specified impairment in Appendix 1 of the Listing of Impairments, 20

C.F.R. § 404, Subpt. P, App. 1. (Doc. 16, PageID.89-92).

        At Step Four, 9 the ALJ found that, during relevant adjudicatory period,



process by identifying at an early stage those claimants whose medical impairments
are so slight that it is unlikely they would be found to be disabled even if their age,
education, and experience were taken into account.” Yuckert, 482 U.S. at 153. See
also Schink v. Comm'r of Soc. Sec., 935 F.3d 1245, 1265 (11th Cir. 2019) (per
curiam) (Step Two “is a ‘threshold inquiry’ and ‘allows only claims based on the
most trivial impairments to be rejected.’ ” (quoting McDaniel v. Bowen, 800 F.2d
1026, 1031 (11th Cir. 1986)). “[A]n ‘impairment is not severe only if the abnormality
is so slight and its effect so minimal that it would clearly not be expected to
interfere with the individual's ability to work, irrespective of age, education or work
experience.’ A claimant’s burden to establish a severe impairment at step two is
only ‘mild.’ ” Schink, 935 F.3d at 1265 (citation omitted) (quoting McDaniel, 800
F.2d at 1031).

8Conversely to Step Two, Step Three “identif[ies] those claimants whose medical
impairments are so severe that it is likely they would be found disabled regardless
of their vocational background.” Yuckert, 482 U.S. at 153.

9   At Step Four,

        the ALJ must assess: (1) the claimant's residual functional capacity
        (“RFC”); and (2) the claimant's ability to return to her past relevant
        work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
        regulations define RFC as that which an individual is still able to do
        despite the limitations caused by his or her impairments. 20 C.F.R. §
        404.1545(a). Moreover, the ALJ will “assess and make a finding about
        [the claimant's] residual functional capacity based on all the relevant
        medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
        Furthermore, the RFC determination is used both to determine
        whether the claimant: (1) can return to her past relevant work under
        the fourth step; and (2) can adjust to other work under the fifth
        step…20 C.F.R. § 404.1520(e).

        If the claimant can return to her past relevant work, the ALJ will
Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 13 of 21           PageID #: 573




Slaten had the residual functional capacity (RFC) “to perform a full range of work

at all exertional levels[10] but with the following nonexertional limitations: [he] can

read normal size print and view a computer monitor, but he cannot engage in

commercial vehicle driving or work outside in the night or before the sun rises[; h]e

can never climb ladders, ropes, or scaffolds; [he] can never be exposed to

unprotected heights, moving mechanical parts, or high speed hand-held or tabletop

machinery[; h]e can avoid ordinary workplace hazards[; his] ability to understand,

remember, and apply information is limited to performing simple and routine tasks;


      conclude that the claimant is not disabled. 20 C.F.R. §
      404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
      relevant work, the ALJ moves on to step five.

      In determining whether [a claimant] can return to her past relevant
      work, the ALJ must determine the claimant's RFC using all relevant
      medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
      is, the ALJ must determine if the claimant is limited to a particular
      work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
      claimant’s RFC and determines that the claimant cannot return to her
      prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).

10 “To determine the physical exertion requirements of different types of
employment in the national economy, the Commissioner classifies jobs as sedentary,
light, medium, heavy, and very heavy. These terms are all defined in the
regulations … Each classification … has its own set of criteria.” Phillips, 357 F.3d
at 1239 n.4. The criteria for “very heavy” work are as follows:

      Very heavy work involves lifting objects weighing more than 100
      pounds at a time with frequent lifting or carrying of objects weighing
      50 pounds or more. If someone can do very heavy work, we determine
      that he or she can also do heavy, medium, light and sedentary work.

20 C.F.R. § 404.1567(e).
Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 14 of 21         PageID #: 574




his ability to use judgment is limited to simple work-related decisions; he can

interact with supervisors, coworkers, and the public occasionally; … he can deal

with occasional changes in a routine work setting[; and h]e can sustain

concentration and attention for two-hour periods. ” (Doc. 16, PageID.92-96).

      Based on the RFC and the testimony of a vocational expert,11 the ALJ found

that Slaten was incapable of performing any past relevant work during the relevant

adjudicatory period. (Doc. 16, PageID.96). However, at Step Five, after considering

additional testimony from the vocational expert, the ALJ found that there exist a

significant number of jobs in the national economy as a counter supply worker,

lining stuffer, and laundry worker that Slaten could perform during the relevant

adjudicatory period, given his RFC, age, education, and work experience. (Id.,

PageID.97-98). Thus, the ALJ found that Slaten was not disabled under the Social

Security Act. (Id., PageID.98).

                                  IV.    Analysis

      Courts “review the decision of the ALJ as to whether the claimant was

entitled to benefits during a specific period of time…” Wilson v. Apfel, 179 F.3d

1276, 1279 (11th Cir. 1999) (per curiam). “For DIB claims, a claimant is eligible for

benefits where []he demonstrates disability on or before the last date for which []he

were insured.” Moore, 405 F.3d at 1211 (citing 42 U.S.C. § 423(a)(1)(A) (2005)).

11“A vocational expert is an expert on the kinds of jobs an individual can perform
based on his or her capacity and impairments. When the ALJ uses a vocational
expert, the ALJ will pose hypothetical question(s) to the vocational expert to
establish whether someone with the limitations that the ALJ has previously
determined that the claimant has will be able to secure employment in the national
economy.” Phillips, 357 F.3d at 1240.
Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 15 of 21            PageID #: 575




Slaten argues the ALJ erroneously found that his retinitis pigmentosa was not

disabling on or before his date last insured, March 31, 2016. The undersigned

disagrees, as substantial evidence supports that determination, and no error of law

has been shown. Slaten claims “the ALJ determined that the lack of a diagnosis [of

retinitis pigmentosa] from before the date last insured settled the matter” (Doc. 17,

PageID.526), but this assertion is contradicted by the fact the ALJ determined at

Step Two that Slaten’s retinitis pigmentosa was a severe impairment “[t]hrough the

date last insured” (Doc. 16, PageID.89), and included limitations for vision

impairment in the RFC. Rather, the ALJ simply determined that the record did not

support a finding that the condition caused limitations to a disabling degree prior to

the date last insured. Substantial evidence supports that determination.

      “Retinitis pigmentosa … is a group of rare, genetic disorders that involve a

breakdown and loss of cells in the retina — which is the light sensitive tissue that

lines the back of the eye. Common symptoms include difficulty seeing at night and a

loss of side (peripheral) vision.”12 As noted in the ALJ’s decision, “[w]hile the record

reflects that [Slaten] has been diagnosed with retinitis pigmentosa, the first record

of [Slaten] receiving treatment for vision difficulties is October 2016, several

months after the date last insured.” (See Doc. 16, PageID.93). At that examination,

Slaten reported he had lost his glasses about a month earlier and complained of

blurry vision, but he “denied noticing any visual changes and night or any side


12National Eye Institute, Retinitis Pigmentosa https://www.nei.nih.gov/learn-about-
eye-health/eye-conditions-and-diseases/retinitis-pigmentosa (last visited June 16,
2021).
Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 16 of 21          PageID #: 576




vision loss.” (Id.). Indeed, Slaten “reported that he had ‘good vision’ his whole life

until he lost his glasses” (id.), indicating that his vision problems were largely

controlled by the use of glasses at least prior to this examination. See Dawkins v.

Bowen, 848 F.2d 1211, 1213 (11th Cir. 1988) (“A medical condition that can

reasonably be remedied either by surgery, treatment, or medication is not

disabling.” (quotation omitted)). Slaten was diagnosed with “possible retinitis

pigmentosa due to a restricted field of vision” at this examination, but he reported

“this was the first time he had heard about retinal changes.” (Doc. 16, PageID.93)

Slaten continued to seek treatment for worsening vision following that examination,

but did not report blurry peripheral vision and poor night vision until early 2017.

(See id.). The ALJ also noted that Slaten reported he regularly jogged and was

capable of avoiding hazards while doing so. (Id., PageID.95).

      Slaten is correct that there is ample evidence showing that his retinitis

pigmentosa existed to some degree prior to his date last insured and worsened after

the October 2016 examination, and this evidence could reasonably support a

conclusion that this condition did become disabling prior to his date last insured.

However, as explained above, this Court is not concerned with what other possible

conclusions the record could support, but only whether the conclusion the

Commissioner actually reached is reasonable and supported by substantial

evidence. “If the evidence is susceptible to more than one rational interpretation,

the court may not substitute its judgment for that of the Commissioner[,]” Edlund

v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001), as amended on reh'g (Aug. 9,
Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 17 of 21            PageID #: 577




2001), and the Commissioner’s factual conclusions must be affirmed if supported by

substantial evidence, even if the evidence preponderates against them. Ingram, 496

F.3d at 1260. The ALJ discussed Slaten’s treatment records documenting a

worsening of his vision after the October 2016 examination. However, the lack of

any treatment records for vision difficulties from on or prior to the date last insured,

coupled with Slaten’s own denial of any significant vision difficulties prior to losing

his glasses in late 2016, is substantial evidence supporting the ALJ’s decision that

Slaten’s retinitis pigmentosa, while “severe” for purposes of Step Two, did not

produce disabling limitations on or before the date last insured, as is required for

DIB. Indeed, a medical expert who reviewed the record and testified at Slaten’s

second ALJ hearing opined that Slaten’s “impairments did not meet or equal the

Medical Listings during the adjudication period,” nor would they “have been so

severe as to eliminate all work.” (Doc. 16, PageID.94).

      Slaten highlights the fact that the Commissioner issued a favorable decision

on his application for supplemental security income (“SSI”) under Title XVI of the

Social Security Act, 42 U.S.C. § 1381, et seq.,13 which was filed the same day as his

DIB application. However, SSI claims are not evaluated based on a date last

insured like DIB claims are. Instead, “[f]or SSI claims, a claimant becomes eligible

in the first month where she is both disabled and has an SSI application on file.”

Moore, 405 F.3d at 1211. Thus, to prevail on his SSI application, Slaten had to show


13“Title XVI of the Act provides for the payment of disability benefits to indigent
persons under the Supplemental Security Income (SSI) program.” Yuckert, 482 U.S.
at 140 (citing 42 U.S.C. § 1382(a)).
Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 18 of 21         PageID #: 578




disability on or after January 16, 2017, the application date, as opposed to on or

before his date last insured of March 31, 2016, for his DIB application. As noted

above, there is record evidence indicating that Slaten’s vision problems worsened

after his October 2016 examination, but substantial evidence supports the

reasonable conclusion that his vision problems were controlled by the use of glasses

prior to that examination. Thus, there is no inconsistency in the Commissioner’s

decision on his two applications.14

      Slaten claims the ALJ failed to comply with the following guidance from

Social Security Ruling 18-1p (https://www.ssa.gov/OP_Home/rulings/di/01/SSR2018-

01-di-01.html):

      [For non-traumatic impairments, w]e consider whether we can find
      that the claimant first met the statutory definition of disability at the
      earliest date within the period under consideration, taking into
      account the date the claimant alleged that his or her disability began.
      We review the relevant evidence and consider, for example, the nature
      of the claimant’s impairment; the severity of the signs, symptoms, and
      laboratory findings; the longitudinal history and treatment course (or
      lack thereof); the length of the impairment’s exacerbations and
      remissions, if applicable; and any statement by the claimant about new
      or worsening signs, symptoms, and laboratory findings. The date we
      find that the claimant first met the statutory definition of disability
      may predate the claimant’s earliest recorded medical examination or
      the date of the claimant’s earliest medical records, but we will not

14Moreover, the Eleventh Circuit has recognized that, “[i]n light of our deferential
review, there is no inconsistency in finding that two successive ALJ decisions are
supported by substantial evidence even when those decisions reach opposing
conclusions. Faced with the same record, different ALJs could disagree with one
another based on their respective credibility determinations and how each weighs
the evidence. Both decisions could nonetheless be supported by evidence that
reasonable minds would accept as adequate.” Hunter v. Soc. Sec. Admin., Comm'r,
808 F.3d 818, 822 (11th Cir. 2015).
Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 19 of 21           PageID #: 579




      consider whether the claimant first met the statutory definition of
      disability on a date that is beyond the period under consideration.

      If there is information in the claim(s) file that suggests that additional
      medical evidence relevant to the period at issue is available, we will
      assist with developing the record and may request existing evidence
      directly from a medical source or entity that maintains the evidence.
      We may consider evidence from other non-medical sources such as the
      claimant’s family, friends, or former employers, if we cannot obtain
      additional medical evidence or it does not exist (e.g., the evidence was
      never created or was destroyed), and we cannot reasonably infer the
      date that the claimant first met the statutory definition of disability
      based on the medical evidence in the file.

      While the ALJ did not specifically cite SSR 18-1p in his decision, he

nevertheless adequately applied its guidance; the fact that Slaten disagrees with

how the ALJ did so does not equate to a complete failure to do so. The ALJ

considered “the longitudinal history and treatment course (or lack thereof)” by

noting the lack of treatment history for retinitis pigmentosa prior to the date last

insured. The ALJ also considered “the severity of the signs [and] symptoms” by

noting Slaten’s own statements at the October 2016 examination that he had “good

vision” with his glasses and had not noticed any visual changes at the time, such as

“night or any side vision loss.” The ALJ also considered “the length of the

impairment’s exacerbations” by noting that the evidence only indicated a worsening

of Slaten’s vision after his date last insured. The ALJ’s decision further indicates he

appreciated “the nature of” retinitis pigmentosa, which is a condition that worsens

over time and therefore is not necessarily disabling right away.

      Contrary to Slaten’s argument, the ALJ also considered both the medical and
Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 20 of 21           PageID #: 580




non-medical evidence of record. In addition to the longitudinal objective medical

evidence, the ALJ considered Slaten’s subjective testimony, the medical opinions of

several doctors, and statements from Slaten’s former coworkers. As he was required

to do, the ALJ “state[d] with particularity the weight given to [the] different medical

opinions and the reasons therefor.” Winschel, 631 F.3d at 1179. The ALJ reasonably

found that certain physicians’ opinions were vague and not bolstered by the above-

discussed evidence to the extent they suggested disabling limitations on or before

the date last insured. To the extent the medical opinions supported disabling

limitations after the date last insured, any error the ALJ made in considering them

is harmless. The ALJ also articulated specific reasons for rejecting the statements of

Slaten’s former coworkers. Slaten primarily highlights his former coworkers’

opinions as to why Slaten was unable to perform his past jobs; however, the ALJ

agreed that Slaten was not able to perform any past relevant work, so any error in

that regard is also harmless.15

      No reversible error having been shown, the Court finds that the

Commissioner’s final decision denying Slaten’s application for benefits is therefore

due to be AFFIRMED.




15 Slaten also claims the ALJ’s hypothetical was incomplete because it did not
mention “tunnel vision” or include a limitation to “avoid all tasks requiring good
peripheral vision.” However, the ALJ specifically discussed how he accounted for
Slaten’s visual impairments in the RFC, including “his potentially constricted field
of vision” (see Doc. 16, PageID.94), and Slaten has shown no error in that regard. To
the extent Slaten argues the ALJ should have included greater limitations, “the
ALJ was not required to include findings in the hypothetical that the ALJ had
properly rejected as unsupported.” Crawford, 363 F.3d at 1161.
Case 1:20-cv-00253-N Document 25 Filed 06/17/21 Page 21 of 21       PageID #: 581




                                V.    Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Slaten’s January 16, 2017 DIB application is

AFFIRMED under sentence four of 42 U.S.C. § 405(g).

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 17th day of June 2021.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
